Title: From Thomas Jefferson to Benjamin Austin, Jr., 28 June 1803
From: Jefferson, Thomas
To: Austin, Jr., Benjamin


          
            Sir
                     
            Washington June 28. 1803.
          
          I have to acknowledge the reciept, some time ago, of a volume from you, the papers of which I had before read as they appeared under the signature of Old South, and had read with uncommon satisfaction. a sacred devotion to the natural rights of man, and to the principles of representative government which offers the fairest chance of preserving them, with an intrepidity bidding defiance to every thing which was not reason, had already marked the author as one of the valuable advocates of human nature.   it is with pleasure I offer my portion of the tribute due for your pure & disinterested exertions in the general behalf, and, with my thanks for the volume sent, I tender you the assurances of my high esteem & respect
          
            Th: Jefferson
          
        